DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 18 May 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-14 are pending.
Specification and Drawings:
Amendments to the specification have been submitted.
Amendments to the drawings have not been submitted.
Information Disclosure Statement
Receipt is acknowledged of an information disclosure statement (IDS) filed 18 May 2022, which has been placed of record in the file.  An initialed, signed, and dated copy of the PTO-1449 or PTO-SB-08 form is attached to the Office action.
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in the Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.  See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rotatable handcrank pivotably mounted to the handle of claims 3 and 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-7 are objected to because of the following informalities:  
Claim 1 recites both “a closure actuator” (in line 2) and “a closure member” (in line 12), both of which are disclosed in the specification as an element for moving the second jaw to a closed position.  Thus, claim 1 recites two different elements for performing one operation.  
Appropriate correction and/or clarification is required.
Dependent claims 2-7 are objected to as depending from an objected claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreaux (US Patent Publ. No. 2011/0155780) in view of Baber et al. (US Patent Publ. No. 2014/0246479).
With respect to claims 1 and 8, Boudreaux discloses a surgical instrument 100 (fig. 1, [0102]) comprising a handle (handle portion 102, fig. 1, [0102]) comprising a closure actuator (end effector closure system, [0102]), a shaft 104 (fig. 1, 0102]) extending from the handle, an end effector 106 (fig. 1, [0102]) comprising a first jaw (staple cartridge channel 108, fig. 3, [0102]), a second jaw (anvil 112, fig. 3, [0102]) rotatable relative to the first jaw, an articulation joint 114 (fig. 5, [0103]), wherein the end effector is rotatable relative to the shaft about the articulation joint ([0103]), a closure drive (closure trigger 128, drive link 130, driver 132, closure tube 134, fig. 9, [0106]) comprising a closure member/actuator (closure trigger 128, fig. 9, [0106]) movable from a proximal unactuated position (fig. 11) to a distal actuated position (fig. 13) during a closure stroke to move the second jaw into a closed position ([0106]), and a releasable closure drive lock (trigger lock 148, figs. 9 and 17, [0109]) configured to engage the closure drive (the trigger lock 148 engages notch 142, figs. 9 and 16, [0109]) when the closure member is in an intermediate position to hold the second jaw in a partially-closed position (fig. 12, [0110]), wherein the articulation joint is an operative state when the closure member is in the intermediate position (fig. 12, [0027], [0113]), and engage the closure drive (the trigger lock 148 engages notch 144, figs. 9 and 17, [0109]) when the closure member is in the distal position to hold the second jaw in the closed position (fig. 13, [0110]), wherein the closure drive deactivates the articulation joint into an inoperative state (driver 132 of closure drive prevents movement of actuator 122 and prevents unlocking of articulation lock 120, [0108]) when the closure member is moved into the closed position (fig. 13, [0028], [0113]).   
Boudreaux fails to disclose an articulation drive operable to rotate said end effector about said articulation joint when said articulation drive is in an activated operative state, wherein said articulation drive is placeable in a deactivated inoperative state; and wherein the articulation drive is in the activated operative state when the closure member is in the intermediate position and the closure drive deactivates the articulation drive into the deactivated inoperative state when the closure member is moved into the closed position.  
Baber et al. disclose a surgical instrument including a shaft 30, an end effector 102, and an articulation drive (articulation control motor 402, fig. 15, [0156]) operable to rotate the end effector 102 about an articulation joint 310 (figs. 1, 15, 16, [0152]) when said articulation drive is in an activated operative state, wherein said articulation drive is placeable in a deactivated inoperative state (the articulation motor 402 may be placed in a deactivated inoperative state to prevent articulation during grasping, [0326], [0363]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical stapling instrument of Boudreaux to include an articulation drive as taught by Baber et al. and in which the articulation drive is in the activated operative state when the closure member is in the intermediate position and the closure drive deactivates the articulation drive into the deactivated inoperative state when the closure member is moved into the closed position, to provide increased precision to the articulation that is less prone to cause tissue damage, since Boudreaux discloses activating articulation while the closure member is in the intermediate position and the closure drive deactivating articulation when the closure member is moved into the closed position, especially since both Boudreaux and Baber et al. disclose preventing articulation when the effector is closed to prevent tissue damage.     
  With respect to claims 2 and 9, Boudreaux discloses a depressable actuator (button 152, fig. 8, [0110]) that disengages the releasable closure drive lock (trigger lock 148) from the closure drive when actuated (surgeon can depress button 152 to lift lock member 148 out of engagement with trigger 128, [0110]).  
With respect to claims 4 and 11, Baber et al. disclose an articulation drive comprising an electric motor (articulation control motor 402, fig. 15, [0156]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical stapling instrument of Boudreaux to include an electric motor as taught by Baber et al. to provide increased precision to the articulation that is less prone to cause tissue damage, since Boudreaux discloses activating articulation while the closure member is in the intermediate position and the closure drive deactivating articulation when the closure member is moved into the closed position, especially since both Boudreaux and Baber et al. disclose preventing articulation when the effector is closed to prevent tissue damage.     
With respect to claims 5 and 12, Boudreaux discloses the end effector comprising a replaceable staple cartridge 110 (fig. 3, [0102]).  
With respect to claims 6 and 13, Boudreaux discloses the closure member (closure trigger 128, fig. 9, [0106]) comprises a first detent (notch 142 and adjacent projection, figs. 9 and 16, [0109]) which is engaged by the releasable closure drive lock when the closure actuator is in the intermediate position (the trigger lock 148 engages notch 142, figs. 9 and 16, [0109]) and a second detent (notch 144 and adjacent projection, figs. 9 and 16, [0109]) which is engaged by the releasable closure drive lock when the closure actuator is in the actuated position (the trigger lock 148 engages notch 144, figs. 9 and 17, [0109]).  Boudreaux discloses notches 142, 144, and projections adjacent and therebetween, for positioning and holding the trigger in place and which can be released by the force of the button 152, and therefore the notches and projections adjacent and therebetween are considered detents.   
With respect to claims 7 and 14, Boudreaux discloses a staple firing drive (firing trigger 160, firing links 162, 164, firing member 166, figs. 9 and 20, [0114]).  
Boudreaux fails to disclose an articulation drive in which the articulation drive is operably engaged with the staple firing drive when the articulation drive is in the activated operative state, and in which the articulation drive is operably disengaged from the staple firing drive when the articulation drive is in the deactivated inoperative state.  
Baber et al. disclose a surgical instrument including and an articulation drive (articulation control motor 402, fig. 15, [0156]) operable to rotate the end effector 102 about an articulation joint 310 (figs. 1, 15, 16, [0152]), and a staple firing drive (firing system 500, fig. 23, [0159]), in which the articulation drive is operably engaged with the staple firing drive when the articulation drive is in the activated operative state, and in which the articulation drive is operably disengaged from the staple firing drive when the articulation drive is in the deactivated inoperative state (the articulation motor 402 may be placed in a deactivated inoperative state to prevent articulation during grasping, [0326], [0363]).  Since the articulation drive is operably engaged with the remainder of the surgical instrument (including the firing drive) via the control system ([0182]) and may be placed in a deactivated inoperative state, the articulation drive is considered to be operably engaged with the staple firing drive when the articulation drive is in the activated operative state, and to be operably disengaged from the staple firing drive when the articulation drive is in the deactivated inoperative state.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical stapling instrument of Boudreaux to include an articulation drive as taught by Baber et al. and in which the articulation drive is operably engaged with the staple firing drive when the articulation drive is in the activated operative state, and in which the articulation drive is operably disengaged from the staple firing drive when the articulation drive is in the deactivated inoperative state, to provide increased precision to the articulation that is less prone to cause tissue damage, since Boudreaux discloses activating articulation while the closure member is in the intermediate position and the closure drive deactivating articulation when the closure member is moved into the closed position, especially since both Boudreaux and Baber et al. disclose preventing articulation when the effector is closed to prevent tissue damage.     
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreaux (US Patent Publ. No. 2011/0155780) in view of Baber et al. (US Patent Publ. No. 2014/0246479) as applied to claims 1 and 8, respectively, above, and further in view of Ortiz et al. (US Patent Publ. No. 2011/0163146).
With respect to claims 3 and 10, the combination of Boudreaux and Baber et al. disclose the closure actuator comprising a closure member pivotably mounted to the handle.  
The combination of Boudreaux and Baber et al. fail to disclose the closure actuator comprising a rotatable handcrank pivotably mounted to the handle. 
Ortiz et al. disclose a surgical instrument comprising a closure actuator comprising a rotatable handcrank (rotating member 40 that rotates and actuates the end effector, fig. 4A, [0045]) pivotably mounted to a handle 14.  
   It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical stapling instrument of Boudreaux to replace the closure member of Boudreaux with the rotatable handcrank as taught by Ortiz et al., as the substitution of an art-recognized equivalent for the manual operation of moving one mechanical element relative to another.  MPEP 2144.06 II.       
Response to Arguments
With respect to the objection to the specification, this objection has been overcome, and the objection is hereby withdrawn.
Applicant’s arguments with respect to the objection to the drawings have been fully considered but are not persuasive.  Applicant argues that a handcrank can be seen in many figures, such as in figure 90.  
However, a handcrank is not shown in any of the figures, including figure 90.  Figure 90 shows a closure actuator 10140, but does not show a handcrank.  In paragraphs [0326] and [0345], the element 10140 is also described as a closure trigger. The figures show the closure actuator 10140 as a lever.  The figures do not show an arm at a right angle to an axle or shaft, and therefore does not produce any cranking motion and cannot be accurately described as a handcrank.  Thus, the term “handcrank” in this instance is a misnomer.  While Applicant may act as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term.  Applicant has provided no special definition of “handcrank”.  Applicant has chosen the word “handcrank”, which does not accurately describe the structure shown in the figures.   Accordingly, the objection to the drawings is still deemed proper. 
	Applicant’s arguments with respect to the objection to claim 1 have been fully considered but are not persuasive.  Applicant argues that claim 1 recites a handle including a closure actuator and a closure drive including a closure member, and that claim 1 describes the interoperability of these components.
However, both the “closure actuator” and the “closure member” are disclosed in the specification as an element for moving the second jaw to a closed position.  There is no disclosure in the specification that a closure actuator and a closure member are different elements.  Thus, claim 1 recites two elements for performing one operation.  Stated differently, claim 1 recites the same “element” twice.  Further, claim 1 recites “a closure actuator” and “a closure member”, but does not recite operability of the closure actuator and the closure member with respect to each other.  Accordingly, the objection to claim 1 is still deemed proper.  
Applicant’s arguments with respect to the rejection of claim 1 under 35 U.S.C. 103 over Boudreaux (US Patent Publ. No. 2011/0155780) in view of Baber et al. (US Patent Publ. No. 2014/0246479) have been fully considered but are not persuasive.  
Applicant argues that Baber discloses a motorized articulation drive, and a device in which every system, including the closure system, is motorized which is completely at odds with the un-motorized handcrank of Boudreaux.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., motorized articulation drive) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 1 does not recite a motorized articulation drive, nor a motor.  
Further, both the Boudreaux and Baber et al. references disclose an end effector having an articulation joint that articulates the end effector, a closure drive that approximates the jaws, and a closure drive lock, all of which operate to clamp and staple tissue in substantially the same manner.  Boudreaux and Baber et al. disclose surgical staplers and therefore are analogous art.  Since the difference between the Boudreaux and Baber et al. devices is that Baber et al. includes an articulation drive while Boudreaux articulates passively, the devices operate in substantially the same manner, and therefore are not “at odds”.  Further, the Boudreaux reference contains no disclosure that would preclude an articulation drive, nor any disclosure or any reason why an articulation drive would not be used.  Therefore, the Boudreaux reference does not teach away from an articulation drive.  Moreover, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would have recognized that an articulation drive is a well-known mechanical device, and placing the articulation drive in deactivated and activated states is a common technique of preventing tissue damage.  A skilled artisan would have recognized that the combination and substitution of elements of the Boudreaux and Baber et al. structures is based on the fact that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each ele-ment merely performs the same function as it does separately; and that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  That is, once combined and substituted, the articulation drive and the placement of the articulation drive in deactivated and activated states would allow for the normal and predictable result of preventing articulation of the end effector while tissue is clamped to prevent tissue damage.  The arrangement of the articulation drive in the claim is no more than a combination and substitution of other old and well known arrangements of an articulation drive in an end effector.  The features set forth in applicant’s claim are taught by the Boudreaux surgical instrument as now modified by the teachings of Baber et al., especially since the individual elements of the claims are known.
The rationale to support a conclusion that the claims would have been obvious is that all the claimed elements were known in the Boudreaux and Baber et al. references and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordi-nary skill in the art. KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007) at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). “[I]t can be important to iden-tify a reason that would have prompted a person of ordinary skill in the relevant field to combine the ele-ments in the way the claimed new invention does.” KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007) at 1396. Furthermore, the rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. 
Applicant further argues that Baber et al. disclose that the articulation system is immediately locked out as soon as the instrument is placed in a jaw closure/grasping mode, and that this is the opposite of what is claimed in claim 1.  
Initially, it is noted that Baber et al. has been cited for its teaching of an articulation drive operable to rotate the end effector about an articulation joint when in an activated operative state, and that is placeable in a deactivated inoperative state, and not for an articulation joint that is in an operative state when the closure member is in an intermediate position.  Boudreaux discloses an articulation joint that is in an operative state when the closure member is in an intermediate position.
 Further, as Applicant points out, Baber et al. disclose in paragraph [0363] that when a user presses the grasping button, the surgical instrument may enter a grasping mode, locking out movement of the end effector, such as articulation.  Thus, in paragraph [0363], Baber et al. disclose that articulation may be locked out when the grasping button is pressed.  Baber et al. does not disclose that the articulation is “immediately” locked out.  Therefore, Baber et al. teaches an articulation drive operable to rotate the end effector about an articulation joint when in an activated operative state, and that is placeable in a deactivated inoperative state, which is the teaching for which Baber et al. was cited.  This is not opposite to what is claimed in claim 1.  The timing of the articulation locking of Baber et al. is not relevant because Baber et al. was not cited for a teaching of the timing of the articulation locking.  Boudreaux discloses the timing of the articulation locking.     
Moreover, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Accordingly, the rejection of claim 1 under 35 U.S.C. 103 over Boudreaux in view of Baber et al. is still deemed proper.
Applicant has provided no arguments with respect to the rejection of independent claim 8, and this rejection is still deemed proper. 
	Applicant has provided no arguments pointing out errors with respect to the rejections of dependent claims 2-7, and 9-14, and these rejections are still deemed proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINDA J. HODGE/Examiner, Art Unit 3731                                                                                                                                                                                                        

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        10 August 2022